Citation Nr: 0930840	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than May 21, 2002, 
for the grant of service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 and March 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied an 
earlier effective date for the grant of service connection 
for a right elbow disability.

In July 2009, the Veteran's representative contended that the 
RO committed clear and unmistakable error in its March 1972 
rating decision.  The issue has not been adjudicated by the 
RO and the Board therefore has no jurisdiction to consider 
it.  Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  
As such, this issue is REFERRED to the RO via the Appeals 
Management Center (AMC) for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In February 1955, the Veteran filed a claim of service 
connection for a right elbow disability; in May 1955 and June 
1955, the RO denied the claim; the Veteran was informed of 
his procedural and appellate rights in letters later these 
months; he did not file a timely appeal; and these decisions 
are now final.

2.  In March 1972, the Veteran petitioned to reopen the claim 
of service connection for a right elbow disability; on March 
15, 1972, the RO denied the claim; the Veteran was informed 
of his procedural and appellate rights in a letter later that 
month; he did not file a timely appeal; and that decision is 
now final.  

3.  On May 21, 2002, the Veteran petitioned the RO to reopen 
his claim for service connection for a right elbow 
disability; the claim was reopened; and the Veteran was 
granted service connection for a right elbow disability, 
effective May 21, 2002.

5.  There is no communication from the Veteran or his 
representative from March 15, 1972, to May 20, 2002, that 
constitutes a formal or an informal claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 2002, 
for the grant of service connection for service connection 
for right elbow disability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and the representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004),

In this case, no notice is necessary because, as is explained 
below, the outcome of this earlier effective date claim 
depends exclusively on documents which are already contained 
in the Veteran's VA claims folder.  An appellant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  As will be 
discussed below, as a matter of law, the Veteran is not 
entitled to an effective date earlier than May 21, 2002.  In 
the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant).

Furthermore, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103.  The 
Veteran engaged the services of a representative; was 
provided with ample opportunity to submit evidence and 
argument in support of the claim; and was given the 
opportunity to present testimony regarding his claim.  In 
November 2006, the Veteran stated that he had no more 
evidence to submit regarding his earlier effective date 
claim.  Accordingly, the Board will proceed to a decision on 
the merits as to the issue on appeal.

II.  Analysis

The Veteran seeks an effective date earlier than the 
currently assigned May 21, 2002, for service connection for a 
right elbow disability.  He contends that he is entitled to 
an effective date of February 1955, when he initially filed 
his claim of service connection for a right elbow disability.

In February 1955, the Veteran requested service connection 
for a right elbow disability.  The RO denied the claim in May 
1955 and June 1955, and notified him of the decisions and his 
appeal rights in letters dated in May 1955 and June 1955.  
However, he did not timely appeal the denials.

In March 1972, the Veteran petitioned the RO to reopen his 
claim for service connection for right elbow disability.  On 
March 15, 1972, the RO denied the claim.  The Veteran was 
notified of that decision and his appeal rights in a letter 
dated later that month; however, he did not appeal the 
denial.

On May 21, 2002, the Veteran again petitioned the RO to 
reopen his claim for service connection for a right elbow 
disability.  Based on additional evidentiary development, the 
claim was reopened, service connection was granted, and an 
effective date of May 21, 2002, was assigned.  The Veteran 
has appealed the assigned effective date.

The effective date for an award of service connection 
established based on new and material evidence "received 
after final disallowance" or on the basis of a "reopened 
claim" shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

A review of the record reveals that the Veteran's petition to 
reopen for service connection for right elbow disability was 
last finally denied in March 1972.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Service connection was ultimately 
awarded based on the addition of new and material evidence to 
the record, as of the date his reopened claim was received; 
May 21, 2002.  See 38 C.F.R. § 3.400(q), (r).

There is of record no communication for the Veteran from 
March 15, 1972, the date of the last final denial, to May 20, 
2002, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor have the 
Veteran or his representative pointed to any such 
communication during that period.

Although sympathetic to the Veteran's argument, the Board is 
bound by the law and cannot grant benefits based on equity.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As discussed above, the law 
mandates that the earliest date on which service connection 
can be granted is the date of the reopened claim, which is 
May 21, 2002.




ORDER

Entitlement to an effective date earlier than May 21, 2002, 
for service connection for a right elbow disability is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


